In an action to enjoin competition in violation of a covenant contained in an employment agreement, (1) defendant appeals (a) from so much of an order of the Supreme Court, Nassau County, dated January 9, 1974, as granted plaintiff’s motion for a preliminary injunction and (b) from an order of the same court, dated January 10, 1974, which denied, as moot, defendant’s motion to vacate the temporary restraining order which was made upon the institution of plaintiff’s said motion; and (2) plaintiff cross-appeals from so much of said order of January 9, 1974, as fixed the amount of the surety bond to be given by it, as a condition for the granting of the preliminary injunction, at $100,000. Appeal from order of January 10, 1974 dismissed as^ academic, in view of the determination herein on the appeals from the order of January 9, 1974. Order of January 9, 1974 modified by reducing the amount of the bond to be given to $50,000. As so modified, said order affirmed insofar as appealed from. Plaintiff is granted $20 costs and disbursements to cover all the appeals. The $50,000 bond must be given within 10 days after the entry of the order to be made hereon; if it is not given within that time, the order of January 9, 1974 is automatically reversed and plaintiff’s motion denied. The amount .fixed by Special Term for the bond was excessive to the extent indicated herein and not required to protect defendant^ interests. Gulotta, P. J., Martuscello, Latham, Cohalan and Benjamin, JJ., concur,